DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed 03/31/2022 has been entered.  Claims 1, 10 and 17 have been amended.  Claims 5 and 13 have been cancelled. Claims 1-4, 6-12 and 14-20 are currently pending.  
	Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
	Applicant’s arguments filed on 03/31/2022 have been fully considered but they are considered moot.  Independent claims 1, 10 and 17  have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
	Applicant argues that Campbell teaches that the shoulder support members (1 and 10) are roughly oval in shape and slightly concave and positioned directly over the humeral head of the shoulder so that it forms a slight cup over the humeral head.   Applicant’s Remarks dated 03/3/1/2022, pages 10-11.
	Examiner respectfully submits that Campbell provides that the anterior shoulder support member 1 is roughly oval and slightly concave, and it is positioned directly over the humeral head of the shoulder so that it forms a slight cup over the humeral head.  Campbell, [0064].  Examiner respectfully submits that Campbell does not appear to disclose this with regard to support member 10, as Applicant asserted.
	Regardless, it is the support member 1 and the pneumatic pad 6 of Campbell which together form the pad.  The support member 10 is not relied upon as being a part of the pad.
	Applicant argues that it is questionable whether a standard bra is an orthotic.  Applicant’s Remarks, pages 11-12.
	In response, Applicant respectfully submits that in the Office action it was indicated that the bra of Falla is analogous to an orthotic. See Non-Final Office action dated 02/22/2022, page 8. Therefore, for at least this reason this argument is not persuasive.
	Applicant argues that Fall predates Campbell thus it is unconvincing that it would have been combined.  Applicant’s Remarks, page 12.
	In response, Examiner respectfully submits that though one cited reference may predate the other, they both predate the provisional filing date of the application and thus qualify as prior art.  Therefore, this argument is not persuasive.
	Applicant argues that Falla teaches a pair of pads 1 and 10 that are positioned directly over the humeral head of the shoulder so that it forms a slight cup.  Applicant’s Remarks, pages 10-11.
	As stated above, Campbell discloses that anterior shoulder support member 1 forms a cup but does not appear to disclose this with regard to element 10.
	Regardless it is the anterior support member 1 and pad 6 which together make up the pad as claimed. 
	Applicant argues that ever if Campbell were to be combined with Falla, the shoulder pad in Falla is entirely different and such a replacement would spread out the location of the pad in Campbell such that it is not limited to applying pressure over the humeral head to function as designed and would be counter to the teaching therein and would further restrict movement.   Applicant’s Remarks, pages 12-13.
	In response, Examiner respectfully submits that Campbell is not limited to applying pressure over the humeral head.  Therefore, for at least this reason the argument is not persuasive.
	Applicant argues that there is not motivation cited by the Examiner to “provide an improved comfort harness that has a pad shape that will provide a specific distribution of pressure per user needs” without hindsight in view of the present disclosure.  Applicant’s Remarks dated 03/22/2022.
	Examiner respectfully disagrees.  Campbell discloses that is desirable to have a shoulder brace with a pneumatic pad that not only applies pressure to the humeral head but that conforms to the shape of the human body.  Campbell,  [0065].  Falla teaches that shoulder strap pad 20 is in the shape of an elongated oval and that the shoulder pad fits in accordance with the contour or anatomy of the shoulder of the wearer.  Falla, [0035].  Thus, both Campbell and Falla provide motivation for combining the references that provides an improved comfort harness that has a pad shape that will provide a specific distribution of pressure per user needs.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It appears that neither the specification nor the drawings provide support for the new independent claim 1 limitation which recites, “a bottom layer sized and shaped to match the top layer” and the new independent claim 17 limitation which recites “a crescent-shaped bottom layer sized to match the top layer.”  Applicant has not provided support for the amendment which includes the bottom layer sized to match the top layer.  As seen in Fig. 3 of Applicant’s Drawings, top layer 40 appears to have a shorter length than bottom layer 42.  Further, the specification does not appear to provide any indication as to the size of the bottom layer with regard to the top layer.  Thus, for at least these reasons there does not appear to be support for the bottom layer sized to match the top layer.  
Further, Applicant has not provided support for the amendment to claim 1 which recites a bottom layer shaped to match the top layer.  As seen in Fig. 3, the peripheral shape of the top layer 40 varies from the peripheral shape of the bottom layer 42.  Further, the specification does not appear to provide any indication that the bottom layer is shaped to match the top layer.  Thus, for at least these reasons there does not appear to be support for the bottom layer shaped to match the top layer. 
Additionally, it appears that neither the specification nor the drawings provide support for the new independent claim 1 limitation which recites, “a rigid middle layer that is sandwiched between the top layer and the bottom layer” and claim 17 which recites, “a rigid middle layer”.  With regard to this limitation the specification recites, “a middle layer of LDPE reinforces the crescent to prevent distortion when the harness is under tension.” (Applicant’s specification, [0033]).  However, there appears to be no support for the broad recitation of “a rigid middle layer” which would include embodiments other than LDPE.
As claims 2-4 and 6-9 depend from claim 1, they are rejected for at least the same reasons as claim 1. 
As claims 18-20 depend from claim 17, they are rejected for at least the same reasons as claim 17. 
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17 the limitation “triangular” is indefinite as it is not clear what angles or shapes would be considered triangular.  For the purposes of examination triangular will be interpreted as having edges that meet at a corner and/or having angled sides.
As claims 18-20 depend from claim 17, they are rejected for at least the same reasons as claim 17.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Falla (US 2003/0186619) and in view of Reinhardt (US 2012/0197160) and in further view of Grim (US 5695452).
Regarding claim 1, Campbell discloses a comfort harness (shoulder brace 1, Fig. 1) for an orthotic (for example strap attachment member 3; definition of orthotic is a device or support used to relieve or correct an orthopedic problem, dictionary.com; it follows that strap attachment member 3 is an orthotic as it is part of the shoulder brace; [0068]), comprising: a single crescent-shaped pad (anterior shoulder support member 1 and pneumatic pad 6, [0063]; together support member 1 and pneumatic pad 6 form a single pad; definition of crescent –something having concave and convex edges terminating in points, dictionary.com; part of anterior shoulder support member 1 [crescent-shaped pad]  has concave and convex edges terminating in points, see annotated Fig. 1) having an upper end portion (see annotated Fig. 1 below)

    PNG
    media_image1.png
    417
    623
    media_image1.png
    Greyscale


configured to be between a user's neck and a user's shoulder when worn (see Fig. 1 where pad 1,6 is between a user’s neck and a user’s shoulder when worn}, a middle portion (see annotated Fig. 1 and Fig. 3) supporting a fixed ring (annotated Fig. 1 and Fig. 3, [0068]) configured to connect to at least one cross-body strap 5 (see first cross body strap 5 [secondary strap 5] in annotated Fig. 1) being configured to be located over a user's pectoral muscle when worn (see annotated Fig. 1 where first cross body strap 5 extends diagonally over chest and thus is located over a user’s pectoral muscle), and a lower end portion configured to be proximal to a user's arm pit when worn (see annotated Fig. 1 above), the upper end portion being configured to reversibly attach to an upper back strap 5 (a secondary strap 5 on upper portion, see annotated Fig. 1 above, [0063], [0068])  and the lower rounded end portion being configured to reversibly attach to an under arm strap 5 (secondary strap 5, [0063], [0058] see annotated Fig. 5 below), the single crescent-shaped pad having a convex edge being configured to be adjacent a user's chest when worn (annotated Fig. 1 above,  Fig. 6, [0064]), and a concave edge being configured to be worn spaced away from adjacent a user's shoulder (annotated Fig. 1 above, Fig. 6, [0064]); and a multi-strap connector 2, 10 (posterior support member 2 which is comprised of a back support member 10, [0069], see annotated Fig. 5 below)

    PNG
    media_image2.png
    546
    507
    media_image2.png
    Greyscale


 configured to be worn on a back of the user (multi-strap connector 2,10 worn on a back of the user, Fig. 5) and configured to attach to the upper back strap 5 (see annotated Fig. 5 above where multi-strap connector 2, 10 is configured to attach to the upper back strap 5) and the under arm strap (see annotated Fig. 5 above, [0068]); the at least one cross-body strap being configured to attach to an orthotic (for example strap attachment member 3; definition of orthotic is a device or support used to relieve or correct an orthopedic problem, dictionary.com; it follows that strap attachment member 3 is an orthotic as it is part of the shoulder brace; [0068]), the single crescent-shaped pad comprising: a top layer 1, 6 (top of anterior shoulder support member 1 and top of pneumatic pad 6, [0064]) facing away from a user's body when worn (Fig. 1, top of anterior shoulder support member 1 faces away from a user’s body and top of pneumatic pad 6 faces interior of anterior shoulder support pad and away from a user’s body); a bottom layer sized and shaped to match the top layer (pneumatic pad 6 [part of pad 1, 6]  has a bottom layer and a top layer which faces interior of anterior shoulder support member;  bottom layer of pneumatic pad 6 [which is the bottom layer of pad 1, 6] is sized and shape to match top layer of pneumatic pad 6 which forms part of top layer 1,6; see annotated Fig. 7 below).

    PNG
    media_image3.png
    598
    640
    media_image3.png
    Greyscale

	Campbell fails to disclose a single crescent-shaped pad having a lower rounded end portion, an upper rounded end portion and parallel curves such that the single crescent-shaped pad has an equal width from end to end.
Falla teaches an analogous orthotic 10 (brassier 10) comprising an analogous single crescent-shaped pad 20 (shoulder strap pad 20, Fig. 4, [0022] having a lower rounded end portion (Fig. 2 and Fig. 4, [0022]) an upper rounded end portion (Fig. 2 and Fig. 4, [0022]) and parallel curves such that the crescent-shaped pad has an equal width from end to end ([0022]; Fig. 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the single crescent-shaped pad of the comfort harness of Campbell, such that it has a lower rounded end portion, an upper rounded end portion and parallel curves such that the crescent-shaped pad has an equal width from end to end, as taught by Falla, in order to provide an improved comfort harness that has a pad shape that will provide a specific distribution of pressure per user needs (Campbell, [0065], Falla, [0035]).  
Campbell in view of Falla discloses the invention as described above but does not disclose the multi-strap connector being configured to reversibly attach to the upper back strap and the under arm strap. 
Reinhardt teaches an analogous comfort harness 1 (Fig. 2, a device for detecting and influencing posture 1) with analogous upper back strap and under arm strap  4, 5 (tension straps 4, 5) being configured to reversibly attach to an analogous multi-strap connector 3 (fixing apparatus 3; tension straps are fixed in the region of the fixing apparatus, [0028]; this fixing can be either permanent by being sewn or welded or it can be reversible by using attachment apparatuses such as touch-and-close fasteners, [0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the multi-strap connector of the comfort harness of Campbell in view of Fall  having an upper back strap and under arm strap is configured to be reversibly attached to the upper back strap and the under arm strap as taught by Reinhardt, to provide an improved comfort harness for an orthotic that provides for adjustment of the device per user needs.  
Campbell in view of Falla and in further view of Reinhardt discloses the invention as described above.
 Campbell as combined with Falla and Reinhardt does not disclose the at least one body strap being configured to reversibly attach to an orthotic.  
Reinhardt teaches an analogous comfort harness 1 (Fig. 1, a device for detecting an influencing posture 1) with an analogous body strap (end 31, [0026]) being configured to reversibly attach to an analogous orthotic 2 (support element 2, [0026]; end 31 attaches with touch and close connections [0026]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment of the at least one body strap of Campbell in view of Falla and in further view of Reinhardt to the orthotic to be a reversible attachment, as taught by Reinhardt, to provide an improved comfort harness for an orthotic that provides for the adjustment of the device per user needs. 
Campbell in view of Falla and in further view of Reinhardt discloses the invention as described above.
Campbell in view of Falla and in further view of Reinhardt does not disclose a rigid middle layer that is sandwiched between the top layer and the bottom layer.
Grim teaches an analogous pad 214 (central cushion 214, col. 10, lines 13-19, Fig. 16)
comprising an analogous top layer 288 (first and second layers 288, 292 of urethane define a pre-inflated bladder, col. 11, lines 1-7) and an analogous bottom layer 292 (second layer of urethane, col. 11, lines 1-7) and a rigid middle layer 250 (polyethylene 250, Fig. 16, col. 11, lines 1-7) that is sandwiched between the top layer and the bottom layer (Fig. 16, col. 11, lines 1-7).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the top and bottom layers of the crescent shaped pad of the comfort harness for an orthotic of Campbell in view of Falla and in further view of Reinhardt includes a rigid middle layer that is sandwiched between the top layer and the bottom layer, as taught by Grim, in order to provide an improved comfort harness that provides additional support (Grim, col. 10, lines 13-19).
Regarding claim 2, Campbell/Falla/Reinhardt/Grim discloses the invention as discussed above.  Campbell further discloses wherein the at least one cross-body strap comprises a first 5 (see annotated Fig. 1 above) and a second cross-body strap 4 (primary strap 4, [0066] see annotated Fig. 5 above).
	Regarding claim 3, Campbell/Falla/Reinhardt/Grim discloses the invention discussed above including wherein the first cross-body strap 5 (annotated Fig. 1) is reversibly attached to the orthotic.  Campbell further discloses wherein the first cross-body strap 5 (the third secondary strap 5; see annotated Fig. 1 above) is reversibly attached to the fixed ring on the crescent-shaped pad 1,6  (the third secondary strap 5 [the first cross-body strap 5] is adjustably attached at the other end to the anterior shoulder support member 1 [crescent shaped-pad], [0068]).
	Regarding claim 4, Campbell/Falla/Reinhardt/Grim discloses the invention as discussed above.  Campbell further discloses the second cross-body strap 4 (primary strap 4, see annotated Fig. 5 above) is permanently attached to the multi-strap connector 2, 10 (each primary strap 4 is permanently attached on end to the posterior support member 2 [part of multi-strap connector], Campbell [0066]) and reversibly attached to the orthotic 3 (each primary strap 4 is removably attached on the other end of the strap attachment member 3 [orthotic], Campbell [0066]).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187), in view of Falla (US 2003/0186619), in view of Reinhardt (US 2012/0197160) in view of Grim (US 5695452) and in further view of Bell (US 5411541).
Regarding claim 6, Campbell in view of Falla, in view of Reinhardt and in further view of Grim discloses the invention as described above.
Campbell in view of Falla, in view Reinhardt and in further view of Grim does not disclose wherein the crescent-shaped pad further comprises cooling fabric.
Bell teaches an analogous comfort harness for an orthotic (Fig. 9, col. 6, lines 33-57) comprising an analogous crescent shaped-pad 10 (bladder member 10, Fig. 9, bladder member 10 comprises an outer wall and an inner wall, col. 4, line 57-col. 5, line 6) further comprising cooling fabric (the inner wall of the bladder member 10 [crescent shaped pad] is lined with a material such as “COOL MAX” to wick away any moisture that could cause infection or dampness, col. 6, lines 33-57).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the crescent shaped pad of the comfort harness for an orthotic of Campbell in view of Falla, in view of Reinhardt and in further view of Grim such that it comprises a cooling fabric, as taught by Bell, for the purpose of providing an improved comfort harness for an orthotic with an improved crescent shaped pad that facilitates keeping the wearer cool. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187), in view of Falla (US 2003/0186619), in view of Reinhardt (US 2012/0197160), in view of Grim (US 5695452) and in further view of Lindemann (US 4598703).
Regarding claim 7, Campbell in view of Falla, in view of Reinhardt and in further view of Grim discloses the invention as described above.
Though Campbell in view of Falla, in view of Reinhardt and in further view of Grim discloses that the upper back and the under arm straps 5 comprise a flexible material (Campbell [0068]), Campbell in view of Falla in view of Reinhardt and in further view of Grim does not disclose that the upper back and under arm straps comprises stretchable fabric.  
Lindemann teaches an analogous comfort harness (hemi-arm sling, col. 1, lines 43-53) having analogous straps 3 and 6 (clavical strap 3, posterior strap 6, col. 2, lines 35-53) and the analogous straps comprise stretchable fabric (col. 2, lines 41-48).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the upper back and the under arm straps of Campbell/Falla/Reinhardt/Grim comprises stretchable fabric, as taught by Lindemann in order to provide an improved comfort harness for an orthotic within improved straps so that the straps can stretch or contract depending on the needs of the patient (Lindemann, col. 2, lines 41-48).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187), in view of Falla (US 2003/0186619) in view of Reinhardt (US 2012/0197160), in view of Grim (US 5695452) and in further view of Shamaiengar (US 2016/0113406).
Regarding claim 8, Campbell in view of Falla, in view of Reinhardt and in further view of Grim disclose the invention as described above.
Campbell/Falla/Reinhardt/Grim does not disclose the multi-strap connector comprises two or more slots for receiving and orienting straps.
Shamaiengar teaches an analogous comfort harness 10 (arm support device 10, Fig. 1) having an analogous crescent-shaped pad 14a (padded cushion 14a, Fig. 1, [0041]), analogous straps (12a, 12b, Fig. 3, [0041]) and a multi-strap connector 16 (connector 16, Figs. 11-13, [0048]; connector 16 has swiveling buckles 26) that comprises two or more slots 30 (each swiveling buckle 26 defines an elongated slot 30[Fig. 12]; each swiveling buckle comprises at attachment point 28 that defines a through-hole into which one of the pins 24 is inserted; pins project outwardly from main body 22 of connector 16 [multi-strap connector], [0048]) for receiving and orienting straps 12a, 12b ([0048], [0049]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the multi strap connector of the comfort harness for an orthosis of Campbell in view of Falla, in view of Reinhardt and in further view of Grim comprises two or more slots for receiving and orienting straps, as taught by Shamaiengar, to provide an improved comfort harness for an orthotic that provides a strap guide.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Falla (US 2003/0186619), in view of Reinhardt (US 2012/0197160), in view of Grim (US 5695452), in view of Shamaiengar (US 2016/0113406) and in further view of Burns (RE 34,714).
Regarding claim 9, the combination of Campbell, Falla, Reinhardt, Grim and Shamaiengar discloses the invention as described above.
The combination of Campbell, Falla, Reinhardt, Grim and Shamaiengar fails to disclose the multi-strap connector comprises a LDPE foam laminate.
Burns teaches an analogous multi-strap connector 10 (cervical collar 10 having a front half 12 and a back half 14, outer layers 20, 22 and inner layer 24, col. 2, lines 41-59; strap portion 52 spans the outer perimeter of the front half and strap portion 58 spans the outer perimeter of the back half; stitching fastens the straps to the collar half, col. 2, line 66 – col. 3, line 2; or alternatively the straps are secured by looping through parallel slots, col. 2, lines 6-13) that comprises a LDPE foam laminate (the front and back halves of the cervical collar 10 [analogous multi-strap connector] are provided in a laminate construction, col. 2, lines 41-59; the material of the outer layers is a foam polymeric material; the material of the inner layer 24 is LDPE, col. 1, lines 66-  col. 2, lines 16).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the multi-strap connector of Campbell/Falla/ Reinhardt/Grim/Shamaiengar such that it comprises a LDPE foam laminate, as taught by Burns, to provide an improved comfort harness for an orthotic with an improved multi strap connector that facilitates providing comfort and reinforcement for support and durability  (Burns, col. 2, lines 4-10).
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187), in view of Falla (US 2003/0186619) in view of Reinhardt (US 2012/0197160) in view of Shamaiengar (US 2016/0113406) in view of Grim (US 5695452) and in further view of Gramza (US 2007/0167895).
Regarding claim 10, Campbell discloses a comfort harness (shoulder brace 1, Fig. 1) for an orthotic (for example strap attachment member 3; definition of orthotic is a device or support used to relieve or correct an orthopedic problem, dictionary.com; it follows that strap attachment member 3 is an orthotic as it is part of the shoulder brace; [0068]), comprising: a single crescent-shaped pad (anterior shoulder support member 1 and pneumatic pad 6, [0063]; together support member 1 and pneumatic pad 6 form a single pad; definition of crescent –something having concave and convex edges terminating in points, dictionary.com; part of anterior shoulder support member 1 [crescent-shaped pad]  has concave and convex edges terminating in points, see annotated Fig. 1) having an upper end portion (see annotated Fig. 1 below)

    PNG
    media_image1.png
    417
    623
    media_image1.png
    Greyscale


configured to be between a user's neck and a user's shoulder when worn (see Fig. 1 where pad 1,6 is between a user’s neck and a user’s shoulder when worn}, a middle portion (see annotated Fig. 1 and Fig. 3) supporting a fixed ring (annotated Fig. 1 and Fig. 3, [0068]) configured to connect to at least one cross-body strap 5 (see first cross body strap 5 [secondary strap 5] in annotated Fig. 1) being configured to be located over a user's pectoral muscle when worn (see annotated Fig. 1 where first cross body strap 5 extends diagonally over chest and thus is located over a user’s pectoral muscle), and a lower end portion configured to be proximal to a user's arm pit when worn (see annotated Fig. 1 above), the upper end portion being configured to reversibly attach to an upper back strap 5 (a secondary strap 5 on upper portion, see annotated Fig. 1 above, [0063], [0068]) and the lower end portion being configured to reversibly attach to an under arm strap 5 (secondary strap 5, [0063], [0068] see annotated Fig. 5 below), the single crescent-shaped pad having a convex edge being configured to be adjacent a user's chest when worn (annotated Fig. 1 above,  Fig. 6, [0064]), and a concave edge being configured to be worn spaced away from adjacent a user's shoulder (annotated Fig. 1 above, Fig. 6, [0064]); and a multi-strap connector 2, 10 (posterior support member 2 which is comprised of a back support member 10, [0069], see annotated Fig. 5 below)

    PNG
    media_image2.png
    546
    507
    media_image2.png
    Greyscale


 being configured to attach to the upper back strap 5 (see annotated Fig. 5 above where multi-strap connector 2, 10 is configured to attach to the upper back strap 5) and the under arm strap (see annotated Fig. 5 above, [0068]; wherein a first cross-body strap 5 (secondary strap 5, [0068]) is reversibly attached to the fixed ring on the crescent shaped pad (see annotated Fig. 1 above, [0068]) and attached to an orthotic 3 (for example strap attachment member 3; definition of orthotic is a device or support used to relieve or correct an orthopedic problem, dictionary.com; it follows that strap attachment member 3 is an orthotic as it is part of the shoulder brace; [0068]) and a second cross body strap 4  is configured to reversibly attach to the orthotic (each primary strap 4 is removably attached on the other end of the strap attachment member 3 [orthotic], [0066]) ]), the single crescent-shaped pad comprising: a top layer 1, 6 (top of anterior shoulder support member 1 and top of pneumatic pad 6, [0064]) facing away from a user's body when worn (Fig. 1, top of anterior shoulder support member 1 faces away from a user’s body and top of pneumatic pad 6 faces interior of anterior shoulder support pad and away from a user’s body); a bottom layer sized and shaped to match the top layer (pneumatic pad 6 [part of pad 1, 6]  has a bottom layer and a top layer which faces interior of anterior shoulder support member;  bottom layer of pneumatic pad 6 [which is the bottom layer of pad 1, 6] is sized and shape to match top layer of pneumatic pad 6 which forms part of top layer 1,6; see annotated Fig. 7 above with regard to the rejection to claim 1), the harness under tension (through the use of the pneumatic pad, the shoulder brace maintains relatively consistent pressure on the humeral head, Campbell, [0075]; thus the pneumatic pad which is a part of the harness in under tension; dictionary.com defines tension as pressure).
Campbell fails to disclose a single crescent-shaped pad having a lower rounded end portion, an upper rounded end portion and parallel curves such that the single crescent-shaped pad has an equal width from end to end.
Falla teaches an analogous orthotic 10 (brassier 10) comprising an analogous single crescent-shaped pad 20 (shoulder strap pad 20, Fig. 4, [0022] having a lower rounded end portion (Fig. 2 and Fig. 4, [0022]) an upper rounded end portion (Fig. 2 and Fig. 4, [0022]) and parallel curves such that the crescent-shaped pad has an equal width from end to end ([0022]; Fig. 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the shape of the single crescent-shaped pad of the comfort harness of Campbell, such that it has a lower rounded end portion, an upper rounded end portion and parallel curves such that the crescent-shaped pad has an equal width from end to end, as taught by Falla, in order to provide an improved comfort harness that has a pad shape that will provide a specific distribution of pressure per user needs (Campbell, [0065], Falla, [0035]).  
Campbell in view of Falla discloses the invention as described above.
Campbell in view of Falla does not disclose wherein the first cross body strap is reversibly attached to the orthotic.  
Reinhardt teaches an analogous comfort harness 1 (Fig. 1, a device for detecting an influencing posture 1) with an analogous body strap (end 31, [0026]) being configured to reversibly attach to an analogous orthotic 2 (support element 2, [0026]; end 31 attaches with touch and close connections [0026]]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment of the first cross body strap of Campbell in view of Falla and in further view of Reinhardt to the orthotic to be a reversible attachment, as taught by Reinhardt, to provide an improved comfort harness for an orthotic that provides for the adjustment of the device per user needs.
Campbell in view of Falla and in further view of Reinhardt discloses the invention as described above.
Campbell in view of Falla and in further view of Reinhardt fails to disclose a multi-strap connector comprising at least two slots for receiving straps.
Shamaiengar teaches an analogous comfort harness 10 (arm support device 10, Fig. 1) having an analogous crescent-shaped pad 14a (padded cushion 14a, Fig. 1, [0041]), analogous straps (12a, 12b, Fig. 3, [0041]) and a multi-strap connector 16 (connector 16, Figs. 11-13, [0048]; connector 16 has swiveling buckles 26) that comprises at least two slots 30 (each swiveling buckle 26 defines an elongated slot 30 [Fig. 12]; each swiveling buckle comprises at attachment point 28 that defines a through-hole into which one of the pins 24 is inserted; pins project outwardly from main body 22 of connector 16 [multi-strap connector], [0048]) for receiving straps 12a, 12b ([0048], [0049]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the multi strap connector of the comfort harness for an orthosis of Campbell in view of Falla and in further view of Reinhardt comprises two or more slots for receiving and orienting straps, as taught by Shamaiengar, to provide an improved comfort harness for an orthotic that provides a strap guide.
Campbell in view of Falla, in view of Reinhardt and in further view of Shamaiengar discloses the invention as described above.
Campbell in view of Falla, in view of Reinhardt and in further view  of Shamaiengar does not disclose an LDPE layer that is sandwiched between the top layer and the bottom layer.
Grim teaches an analogous pad 214 (central cushion 214, col. 10, lines 13-19, Fig. 16)
comprising an analogous top layer 288 (first and second layers 288, 292 of urethane define a pre-inflated bladder, col. 11, lines 1-7) and an analogous bottom layer 292 (second layer of urethane, col. 11, lines 1-7) and a polyethylene layer 250 (polyethylene 250, Fig. 16) that is sandwiched between the top layer and the bottom layer (Fig. 16, col. 11, lines 1-7) to reinforce the pad (capable of this intended use, col. 11, lines 1-7) and prevent distortion of the analogous pad (capable of this intended use, col. 11, lines 1-7; thus capable to prevent distortion when a harness is under tension).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the top and bottom layers of the crescent shaped pad of the comfort harness for an orthotic capable of being under tension of Campbell in view of Falla, in view of Reinhardt and in further view of Shamaiengar includes a polyethylene layer that is sandwiched between the top layer and the bottom layer to reinforce the single crescent-shaped pad and prevent distortion when the harness is under tension, as taught by Grim, in order to provide an improved comfort harness that provides additional support (Grim, col. 10, lines 13-19).
Campbell/Falla/Reinhardt/Shamaiengar/Grim discloses the invention as described above.
Campbell/Fall/Reinhardt/Shamaiengar/Grim does not disclose that the polyethylene layer sandwiched between the top and bottom layer is an LDPE layer.  
Gramza teaches an orthopedic support having an analogous top layer 12 (top portion of sheet 12, Fig. 7; depending on the orientation of Fig. 7, one portion of sheet 12 may be a top portion or layer, [005]) and an analogous bottom layer 12 (bottom portion of sheet portion 12, Fig. 7, depending on the orientation of Fig. 7, one portion of sheet 12 may be a bottom layer, [0050]) with an LDPE layer 58 (each stay 58 extends completely through the sheet of material 12, [0050]; stays are formed of LDPE) between the analogous top and bottom layers ([0050], each of the stays extend completely through the sheet material).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the polyethylene layer of the single-crescent shaped pad of the comfort harness of Campbell/Falla/Reinhardt/Shamaiengar/Grim, is an LDPE layer, as taught by Gramza, in order to provide an improved comfort harness that provide support while allowing some range of motion during use (Gramza, [0052]).
Regarding claim 12, Campbell/Falla/Reinhardt/Shamaiengar/Grim/Gramza discloses the invention as discussed above and further discloses the second cross-body strap 4 (primary strap 4, see Campbell annotated Fig. 5 above with regard to claim 1) is permanently attached to the multi-strap connector 2, 10 (each primary strap 4 is permanently attached on end to the posterior support member 2 [part of multi-strap connector], Campbell [0066]) and reversibly attached to the orthotic 3 (each primary strap 4 is removably attached on the other end of the strap attachment member 3 [orthotic], Campbell [0066]).
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Campbell (US 2007/0106187), in view of Falla (US 2003/0186619), in view of Reinhardt (US 2012/0197160), in view of Shamaiengar (US 2016/0113406) in view of Grim (US 5695452) in view of Gramza (US 2007/0167895) and in further view of Lindemann (US 4,598,703).
Regarding claim 11, Campbell/Falla/Reinhardt/Shamaiengar/Grim/Gramza discloses the invention as described above.
Campbell/Falla/Reinhardt/Shamaiengar/Grim/Gramza does not disclose wherein the orthotic is a sling.
Lindemann teaches an analogous comfort harness for an orthotic (Fig. 1) having an analogous pad 11 (strap 11 of axilla loop 5, col. 2, lines 13-24, see annotated Fig. 1 below),

    PNG
    media_image4.png
    308
    534
    media_image4.png
    Greyscale

an analogous multi-strap connector 7 (tension distribution ring 7, col. 2, lines 13-24), an analogous first cross body strap 4 (anterior strap 4, col. 1, line 64 – col. 2, line 3) attached to the analogous pad 11 (col. 2, lines 29-34) and attached to a sling 1 (humeral cuff 1 is part of hemi-arm sling, col. 2, lines 13-24) and an analogous second cross body strap 6 (posterior body strap, Fig. 2) attached to the sling 1 (Fig. 2, col. 2, line 41-48).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the orthotic to which the first cross-body strap and the second cross-body strap of the comfort harness of Campbell/Falla/Reinhardt/Shamaiengar/Grim/Gramza is a sling, as taught by Lindemann in order to provide an improved comfort harness that supports another arm that may be injured.
Regarding claim 15, Campbell in view of Falla, Reinhardt, Shamaiengar, Grim and Gramza discloses the invention as described above.
Though Campbell in view of Falla, Reinhardt, Shamaiengar, Grim and Gramza discloses that the upper back and the under arm straps 5 comprise a flexible material [0068], Campbell in view of Falla, Reinhardt, Shamaiengar, Grim and Gramza does not disclose that the upper back and under arm straps comprise stretchable fabric.  
Lindemann teaches an analogous comfort harness (hemi-arm sling, col. 1, lines 43-53) having analogous straps 3 and 6 (clavical strap 3, posterior strap 6, col. 2, lines 35-53) and the analogous straps comprise stretchable fabric (col. 2, lines 41-48).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the upper back and the under arm straps of Campbell/Falla/Reinhardt/Shamaiengar/Grim/Gramza comprises stretchable fabric, as taught by Lindemann in order to provide an improved comfort harness for an orthotic within improved straps so that the straps can stretch or contract depending on the needs of the patient (Lindemann, col. 2, lines 41-48).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187), in view of Falla (US 2003/0186619)  in view of Reinhardt (US 2012/0197160), in view of Shamaiengar (US 2016/0113406) in view of Grim (US 5695452) in view of Gramza (US 2007/0167895) and in further view of  Bell (US 5411541).
Regarding claim 14, Campbell in view of Falla, Reinhardt, Shamaiengar Grim and Gramza discloses the invention as described above.
Campbell in view of Falla, Reinhardt, Shamaiengar Grim and Gramza does not disclose wherein the crescent-shaped pad further comprises cooling fabric.
Bell teaches an analogous comfort harness for an orthotic (Fig. 9, col. 6, lines 33-57) comprising an analogous crescent shaped-pad 10 (bladder member 10, Fig. 9, bladder member 10 comprises an outer wall and an inner wall, col. 4, line 57-col. 5, line 6) further comprising cooling fabric (the inner wall of the bladder member 10 [crescent shaped pad] is lined with a material such as “COOL MAX” to wick away any moisture that could cause infection or dampness, col. 6, lines 33-57).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the crescent shaped pad of Campbell in view of Falla, Reinhardt, Shamaiengar, Grim and Gramza, such that it comprises a cooling fabric, as taught by Bell, for the purpose of providing an improved comfort harness for an orthotic with an improved crescent shaped pad that facilitates keeping the wearer cool. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Falla (US 2003/0186619), in view of Reinhardt (US 2012/0197160), in view of Shamaiengar (US 2016/0113406) in view of Grim (US 5695452) in view of Gramza (US 2007/0167895) and in further view of Burns (RE 34,714).
Regarding claim 16, the combination of Campbell, Falla, Reinhardt, Shamaiengar, Grim and Gramza discloses the invention as described above.
The combination of Campbell, Falla, Reinhardt, Shamaiengar, Grim and Gramza fails to disclose the multi- strap connector comprises a LDPE foam laminate.
Burns teaches an analogous multi-strap connector 10 (cervical collar 10 having a front half 12 and a back half 14, outer layers 20, 22 and inner layer 24, col. 2, lines 41-59; strap portion 52 spans the outer perimeter of the front half and strap portion 58 spans the outer perimeter of the back half; stitching fastens the straps to the collar half, col. 2, line 66 – col. 3, line 2; or alternatively the straps are secured by looping through parallel slots, col. 2, lines 6-13) that comprises a LDPE foam laminate (the front and back halves of the cervical collar 10 [analogous multi-strap connector] are provided in a laminate construction, col. 2, lines 41-59; the material of the outer layers is a foam polymeric material; the material of the inner layer 24 is LDPE, col. 1, lines 66-  col. 2, lines 16).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the multi-strap connector of Campbell/Falla/ Reinhardt/Shamaiengar/Grim/Gramza such that it comprises a LDPE foam laminate, as taught by Burns, to provide an improved comfort harness for an orthotic with an improved multi strap connector that facilitates providing comfort and reinforcement for support and durability  (Burns, col. 2, lines 4-10).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Falla (US 2003/0186619) and in view of Reinhardt (US 2012/0197160) and in view of Grim (US 5695452) and in further view of Bell (US 5411541) .
Regarding claim 17, Campbell discloses a comfort harness (shoulder brace 1, Fig. 1) for an orthotic (for example strap attachment member 3; definition of orthotic is a device or support used to relieve or correct an orthopedic problem, dictionary.com; it follows that strap attachment member 3 is an orthotic as it is part of the shoulder brace; [0068]), comprising: a single crescent-shaped pad (anterior shoulder support member 1 and pneumatic pad 6, [0063]; together support member 1 and pneumatic pad 6 form a single pad; definition of crescent –something having concave and convex edges terminating in points, dictionary.com; part of anterior shoulder support member 1 [crescent-shaped pad]  has concave and convex edges terminating in points, see annotated Fig. 1) having an upper end portion (see annotated Fig. 1 below)

    PNG
    media_image1.png
    417
    623
    media_image1.png
    Greyscale


configured to be between a user's neck and a user's shoulder when worn (see Fig. 1 where pad 1,6 is between a user’s neck and a user’s shoulder when worn), a middle portion (see annotated Fig. 1 and Fig. 3) having a fixed ring (annotated Fig. 1 and Fig. 3, [0068]) configured to attach to a first cross-body strap 5 (see first cross body strap 5 [secondary strap 5] in annotated Fig. 1) and configured to be located over a user's pectoral muscle when worn (see annotated Fig. 1 where first cross body strap 5 extends diagonally over chest and thus is located over a user’s pectoral muscle), and a lower end portion configured to be proximal to a user's arm pit when worn (see annotated Fig. 1 above), the upper end portion being configured to reversibly attach to an upper back strap 5 (a secondary strap 5 on upper portion, see annotated Fig. 1 above, [0063], [0068])  and the lower end portion being configured to reversibly attach to an under arm strap 5 (secondary strap 5, [0063], [0058] see annotated Fig. 5 below), the single crescent-shaped pad having a convex edge being configured to be adjacent a user's chest when worn (annotated Fig. 1 above,  Fig. 6, [0064]), and a concave edge being configured to be worn spaced away from adjacent a user's shoulder (annotated Fig. 1 above, Fig. 6, [0064]); and a multi-strap connector 2, 10 (posterior support member 2 which is comprised of a back support member 10, [0069], see annotated Fig. 5 below)

    PNG
    media_image2.png
    546
    507
    media_image2.png
    Greyscale


 configured to be worn located on a back of the user (multi-strap connector 2,10 worn on a back of the user, Fig. 5) and configured to attach to the upper back strap 5 (see annotated Fig. 5 above where multi-strap connector 2, 10 is configured to attach to the upper back strap 5) and the under arm strap (see annotated Fig. 5 above, [0068]) the single crescent-shaped pad, comprising: a crescent shaped top layer 1, 6 (top of anterior shoulder support member 1 and top of pneumatic pad 6, [0064]; the top layer 1 is curved as seen in annotated Fig. 1 and has concave and convex edges terminating in points and is thus crescent shaped) facing away from a user's body when worn (Fig. 1, top of anterior shoulder support member 1 faces away from a user’s body and top of pneumatic pad 6 faces interior of anterior shoulder support pad and away from a user’s body); a bottom layer 6 (bottom layer of pneumatic pad 6; see annotated Fig. 7 above with regard to claim 1 rejection) sized to match the top layer (pneumatic pad  6 [part of pad 1, 6] has a bottom layer and a top layer which faces interior of anterior shoulder support member 1; bottom layer of pneumatic pad 6 [which is the bottom layer of the pad 1, 6] is sized and shape to match top layer of pneumatic pad 6 which forms part of top layer 1,6 of the pad; see annotated Fig. 7 above with regard to claim 1 rejection), the harness under tension (through the use of the pneumatic pad, the shoulder brace maintains relatively consistent pressure on the humeral head, Campbell, [0075]; thus the pneumatic pad which is a part of the harness in under tension; dictionary.com defines tension as pressure).
Campbell fails to disclose a single crescent-shaped pad having a crescent shaped bottom layer, a lower rounded end portion, an upper rounded end portion and parallel curves such that the single crescent-shaped pad has an equal width from end to end.
Falla teaches an analogous orthotic 10 (brassier 10) comprising an analogous single crescent-shaped pad 20 (shoulder strap pad 20, Fig. 4, [0022] having an analogous top layer (top layer of cover 200 that covers pad 20, [0022]) a crescent shaped bottom layer (Fig. 4 shows  bottom layer of cover 200 of  the shoulder strap pad 20 and it is crescent shaped; definition of crescent –something having concave and convex edges terminating in points, dictionary.com; cover has concave and convex edges and terminates in points, as seen in Fig. 4), a lower rounded end portion (Fig. 2 and Fig. 4, [0022]) an upper rounded end portion (Fig. 2 and Fig. 4, [0022]) and parallel curves such that the crescent-shaped pad has an equal width from end to end ([0022]; Fig. 4).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the bottom layer of the single shaped crescent pad of the comfort harness of Campbell is a crescent shaped bottom layer and to modify the shape of the single crescent-shaped pad of the comfort harness of Campbell, such that it has a lower rounded end portion, an upper rounded end portion and parallel curves such that the crescent-shaped pad has an equal width from end to end, as taught by Falla, in order to provide an improved comfort harness that has a pad shape that will provide a specific distribution of pressure per user needs (Campbell [0065], Falla, [0035]).  
Campbell in view of Falla discloses the invention as described above but does not disclose the multi-strap connector being configured to reversibly attach to the upper back strap and the under arm strap. 
Reinhardt teaches an analogous comfort harness 1 (Fig. 2, a device for detecting and influencing posture 1) with analogous upper back strap and under arm strap  4, 5 (tension straps 4, 5) being configured to reversibly attach to an analogous multi-strap connector 3 (fixing apparatus 3; tension straps are fixed in the region of the fixing apparatus, [0028]; this fixing can be either permanent by being sewn or welded or it can be reversible by using attachment apparatuses such as touch-and-close fasteners, [0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the multi-strap connector of the comfort harness of Campbell in view of Falla  having an upper back strap and under arm strap is configured to be reversibly attached to the upper back strap and the under arm strap as taught by Reinhardt, to provide an improved comfort harness for an orthotic that provides for adjustment of the device per user needs.  
Campbell in view of Falla and in further view of Reinhardt discloses the invention as described above.
Campbell in view of Falla and in further view of Reinhardt does not disclose a rigid middle layer that is triangular and sandwiched between the top layer and the bottom layer to prevent distortion when the harness is under tension.
Grim teaches an analogous pad 214 (central cushion 214, col. 10, lines 13-19, Fig. 16)
comprising an analogous top layer 288 (first and second layers 288, 292 of urethane define a pre-inflated bladder, col. 11, lines 1-7) and an analogous bottom layer 292 (second layer of urethane, col. 11, lines 1-7) and a rigid middle layer 250 (polyethylene 250, Fig. 16, col. 11, lines 1-7) that is triangular (polyethylene sheet 250 [rigid middle layer] has angled sides as seen in the cross-sectional view in annotated Fig. 16 below) 
	
    PNG
    media_image5.png
    355
    887
    media_image5.png
    Greyscale
and sandwiched between the top layer and the bottom layer (Fig. 16, col. 11, lines 1-7) to prevent distortion (capable of this intended use, col. 11, lines 1-7; col. 10, lines 13-19 capable to prevent distortion when a harness is under tension; Grim, col. 10, lines 13-19).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the top and bottom layers of the crescent shaped pad of the comfort harness for an orthotic capable of being under tension of Campbell in view of Falla and in further view of Reinhardt includes a rigid middle layer that is triangular and sandwiched between the top layer and the bottom layer to prevent distortion when the harness is under tension, as taught by Grim, in order to provide an improved comfort harness that provides additional support (Grim, col. 10, lines 13-19).
Campbell in view of Falla, in view of Reinhardt and in further view of Grim disclose the invention as described above.
Campbell in view of Falla, in view of Reinhardt and in further view of Grim does not disclose the crescent shaped bottom layer comprises a cooling fabric.  
Bell teaches an analogous comfort harness for an orthotic (Fig. 9, col. 6, lines 33-57) comprising an analogous crescent shaped-pad 10 (bladder member 10, Fig. 9, bladder member 10 comprises an outer wall and an inner wall, col. 4, line 57-col. 5, line 6) comprising an analogous top layer (outer wall 12, col. 4, lines 57-64, Fig. 2) and an analogous bottom layer 14 (inner wall 14, col. 6, lines 33-57, Fig. 2, col. 4, lines 57-64), the analogous bottom layer comprising cooling fabric (the inner wall 14 of the bladder member 10 [crescent shaped pad] is lined with a material such as “COOL MAX” to wick away any moisture that could cause infection or dampness, col. 6, lines 33-57).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the lower layer of the crescent shaped pad of the comfort harness for an orthotic of Campbell in view of Falla, in view of Reinhardt and in further view of Grim  comprises a cooling fabric, as taught by Bell, for the purpose of providing an improved comfort harness for an orthotic with an improved crescent shaped pad that wicks away moisture that could cause infection (Bell, col. 6, lines 33-57) 
Regarding claim 18, Campbell in view of Falla in view of Reinhardt, in view of Grim and in further view of Bell discloses the invention as described above and further discloses wherein the first cross-body strap 5 (the third secondary strap 5; see annotated Fig. 1 of Campbell above with regard to claim 1) is reversibly attached to the fixed ring on the crescent-shaped pad 1,6  (the third secondary strap 5 [the first cross-body strap 5] is adjustably attached at the other end to the anterior shoulder support member 1 [crescent shaped-pad], Campbell [0068], Fig. 1 and Fig. 3; double-ring type fastener used, [0068]) and attached to the orthotic 3 (strap attachment member 3, Campbell [0066]-[0068]; see annotated Fig. 1 above; definition of orthotic is a device or support used to relieve or correct an orthopedic problem, dictionary.com; it follows that strap attachment member 3 is an orthotic as it is a part of the shoulder brace [adjustable comfort harness]).
	Though Campbell/Falla/Reinhardt/Grim/Bell discloses the first cross body strap 5 is attached to the orthotic 3, Campbell/Falla/Reinhardt/Grim/Bell does not disclose wherein the first cross body strap is reversibly attached to the orthotic.  
Reinhardt teaches an analogous comfort harness 1 (Fig. 1, a device for detecting an influencing posture 1) with an analogous body strap (end 31, [0026]) being configured to reversibly attach to an analogous orthotic 2 (support element 2, [0026]; end 31  attach with touch and close connections [0026]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the attachment to the orthotic of the first cross body strap of Campbell in view of Falla, in view of Reinhardt, in view of Grim and in further view of Bell to be a reversible attachment, as taught by Reinhardt, in order to provide an improved comfort harness for an orthotic that provides for the adjustment of the device per user needs.
Regarding claim 19, Campbell in view of Falla, in view of Reinhardt, in view of Grim and in further view of Bell discloses the invention as described above and further discloses a second cross body strap 4 (primary strap 4, see Campbell annotated Fig. 5 above with regard to claim 1) is permanently attached to the multi-strap connector 2, 10 (each primary strap 4 is permanently attached on end to the posterior support member 2 [part of multi-strap connector], Campbell [0066]) and reversibly attached to the orthotic 3 (each primary strap 4 is removably attached on the other end of the strap attachment member 3 [orthotic], Campbell [0066]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2007/0106187) in view of Falla (US 2003/0186619) in view of Reinhardt (US 2012/0197160) in view of Grim (US 5695452)  in view of Bell (US 5411541) and in further view of Shamaiengar (US 2016/0113406).
Regarding claim 20, Campbell in view of Falla, in view of Reinhardt, in view of Grim and in further view of Bell discloses the invention as described above.
Campbell/Falla/Reinhardt/Grim/Bell does not disclose the multi-strap connector comprises two or more slots for receiving and orienting straps.
Shamaiengar teaches an analogous comfort harness 10 (arm support device 10, Fig. 1) having an analogous crescent-shaped pad 14a (padded cushion 14a, Fig. 1, [0041]), analogous straps (12a, 12b, Fig. 3, [0041]) and a multi-strap connector 16 (connector 16, Figs. 11-13, [0048]; connector 16 has swiveling buckles 26) that comprises two or more slots 30 (each swiveling buckle 26 defines an elongated slot 30 [Fig. 12]; each swiveling buckle comprises at attachment point 28 that defines a through-hole into which one of the pins 24 is inserted; pins project outwardly from main body 22 of connector 16 [multi-strap connector], [0048]) for receiving and orienting straps 12a, 12b ([0048], [0049]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the multi strap connector of the comfort harness for an orthosis of Campbell in view of Falla, in further view Reinhardt, in view of Grim and in view of Bell comprises two or more slots for receiving and orienting straps, as taught by Shamaiengar, to provide an improved comfort harness for an orthotic that provides a strap guide.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786        

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786